Deady, District Judge,
(dissenting.) I am sorry I am not able to concur in the foregoing opinion, and, although I do it with some hesitation, I think it proper to give briefly my reasons therefor. It is admitted by counsel for the defendant that the second clause of section 3 of the act entitled “An act to regulate commerce,” (24 St. 380,) is new, and imposes obligations and restraints upon common carriers,' “subject to the provisions of the act,” unknown to the common law; and this is apparent independent of such admission. The question is, what are these obligations and restraints? The plaintiff contends in this ease that the duty imposed upon the defendant is at least that of hauling car loads of freight, without breaking bulk, when tendered it by the plaintiff, over its line, from Portland to points on the Sound, charging therefor its local rates, and paying therefor, for the use of the car, the customary rate of one fourth of a cent per mile. The defendant denies this obligation, and contends it is only bound to carry freight in its own ears, and that the plaintiff must unload its cars at Portland, and tender the freight thus unloaded, to be reloaded on the defendant’s cars as if it originated at that point. This much it was bound to do at common law,—to carry all freight tendered to it in the order in which it was received. But the section goes beyond the common law, and therefore it must impose a duty beyond that of merely receiving freight from the plaintiff when unloaded from its cars. The language of the second clause of the section in this respect is as follows :
“Every common carrier, subject to the provisions of this act, shali, according to their respective powers, afford all reasonable, proper, and equal facilities for the interchange of traffic between their respective lines,' and for the receiving, forwarding, and delivering of passengers and property to and from their several lines, and those connecting therewith, and shall not discriminate in tlioir rates and charges between such connecting lines; but this shall not be construed as requiring any such common carrier to give the use of its track or terminal facilities to another carrier engaged in like business.”
The carrier is to afford these “facilities” for what purpose? The act says, “For the interchange of traffic between their respective lines, and for the receiving, forwarding, and delivering of passengers and property to and from their several lines and those connecting therewith.” To exchange freight in hulk, by ear loads, is certainly a “ reasonable and proper facility” for that, purpose. It is a general custom, except in some special instance like’ this, where the carrier disobeys the injunction of the law for the purpose of injuring a competing line in its own interest. To exchange freight by the car load is a “reasonable and proper facility” for the interchange of traffic between these lines, and it is such a facility to enable them to receive and forward passengers and property to and from their respective lines and those connected with them. On the other hand, to require the plaintiff to unload its ears with freight destined for points on the sound, at Portland, and there reload the same on the defendant’s cars as freight originating at the ]after point, is to afford no facilities for such purpose at all. Such a construction of the statute renders it altogether nugatory, and leaves *478the matter as at common law. The proviso to the section strongly supports the plaintiff’s contention. It was evidently inserted out of abundance of caution, lest the very general and unqualified language of the preceding clause might he “construed” to authorize or require one “carrier” to give the use of its tracks or terminal facilities to another. ' But, short of this, all facilities known to the railway business, whether the result of contract or custom, must be regarded as “reasonable and proper,” in the interchange of traffic, or the receiving, forwarding, atid delivering of passengers and property to and from connecting lines, such as those of the plaintiff and the defendant.
The cost of unloading freight from the plaintiff’s cars to the defendant’s, at this point, operates as- a hindrance, if not a bar, to the transport of freight by the former, originating east of the 97th meridian, to he delivered at points on the Sound. The defendant has no more natural right to a monoply of this business than it has to that originating west of said meridian. To compel the plaintiff to submit to this exaction is to require it to build a competing road between Portland and the sound, when one is amply able to do all the business. The community is thereby taxed to support two roads, where one only is necessary. The defendant should be required to haul the plaintiff’s cars, and also pay the back charges on the freight to this point, and collect the same from the consignee on the Sound. This is a “reasonable and proper facility” for the transaction of business, and is customary and usual as well. There may be exceptions to this rule, as in the ease of perishable freight. But in all other cases the defendant takes no risk in paying such charges, because the freight is good for them. “All reasonable and proper facilities for the interchange of traffic,” and “for the receiving, forwarding, and delivering of passengers and property,” to and from connecting lines, includes, at least, such facilities as railways were accustomed to afford one another before the passage of the act, whether as the result of usage or contract. Nothing less could have been in the mind of the legislature on the passage of the- act. And in my judgment the last clause of section 5 of the act organizing the Northern Pacific Railway Company (13 St. p. 369) also requires the defendant to afford the plaintiff the facilities in question. It reads:
“And it shall be the duty of the Northern Pacific Railway Company to permit any other railroad which shall be anlhorized to be built by the United States, or by the legislature of any territory Or state in which the same may be situated, to form running connections with it, on fair and equitable terms.”
This statute is mandatory. The matter is not left to the-pleasure or judgment of the defendant.- It shall be its “duty” to permit any other road to form “running connections with it on fair and equitable terms.” What are “running connections” but the right to have car loads of freight hauled over the defendant’s road, and that “on fair and equitable terms,” which means, at least, such terms as are usual in such cases, whether established by custom or contract. Nothing more is asked by the plaintiff in this case, and, in my judgment, the injunction should be made -perpetual. ' -